Smith, J.:
Ordinarily these judgments would attach as a prior lien immediately upon the death of James De Wandelaer, from whom Glidden De Wandelaer received the property by inheritance. Delmar De Wandelaer took his mortgage with notice of the lien of these judgments as shown to him by the record. The sole question is whether Lewis F. Eckler purchased these judgments under such circumstances as to forfeit his right to make claim for the full amount thereof.
Upon the 8th day of January, 1897, just prior to the recovery of these judgments, Glidden De Wandelaer had made a general assignment for the benefit of creditors to Lewis F. Eckler, who was' his father-in-law. By an arrangement between Eckler and Glidden De Wandelaer, Eckler was to purchase these judgments and hold them so that they would not be used to prevent Glidden De Wandelaer from afterwards engaging in business. .They were purchased under the agreement and understanding, as sworn to both by Eckler and by Glidden De Wandelaer, that the price, paid therefor should after-, wards be repaid by Glidden De Wandelaer to Eckler. Not only is this sworn to by both parties to the transaction, but an account was afterwards rendered by Eckler to Glidden De Wandelaer, in which these judgments were put down at the price at which they were purchased. . This fact is only important as confirmatory of the agreement with Glidden De Wandelaer undér which Eckler purchased the judgments. The trust under the general assignment was executed .by Eckler, who accounted, and a decree was entered settling the accounts. Under that decree Eckler, with the other creditors, received about twenty per cent of their claims. He had *115paid, however, forty or fifty per cent for these judgments. What he had paid therefor, less the sum which had been received from the assigned estate, was the amount for which Eckler in his account with Glidden De Wandelaer had made claim, and the amount which the court allowed to him as upon a lien prior to the lien of the mortgage of Delmar De Wandelaer. At the Special Term, however, upon the distribution of this fund, Eckler made claim to the full amount of the judgments irrespective of what he had paid therefor. The disallowance of this claim is the cause of Eckler’s complaint upon this appeal.
We think the Special Term was clearly right in disallowing the claim of Eckler beyond the amount which he had paid for the judgments. Eckler was the father-in-law of Glidden De Wandelaer, who was living at the time with him. His promise, to take up the judgments and allow Glidden De Wandelaer thereafter to pay him therefor the amount which he had paid, was in effect a loan of the money to Glidden De Wandelaer, to be repaid to him when opportunity offered. While the judgments might be held as security for this loan, after this purehasé they were security for no more than Eckler had paid therefor. Delmar De Wandelaer can claim all the rights which could be claimed by, Glidden De Wandelaer, and was entitled to the lien of his mortgage after Eckler had been fully paid for the moneys which he had advanced for the payment of these liens. The order appealed from has thus provided, and should be affirmed.
All concurred.
Order affirmed, with ten dollars costs and disbursements.